Citation Nr: 9923903
Decision Date: 08/23/99	Archive Date: 11/08/99

DOCKET NO. 94-17 624               DATE AUG 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

1. Entitlement to evaluation in excess of 20 percent from November
1, 1981 to prior to January 18, 1994 for postoperative bilateral
pyelonephritis with renal calculi.

2. Entitlement to evaluation in excess of 20 percent as of January
18, 1994, for@ postoperative bilateral pyelonephritis with renal
calculi.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or Board)
on appeal from a September 1991 rating decision from the Department
of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
The veteran was on active service from October 1947 to September
1953.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's appeal has been obtained by the RO.

2. From November 1, 1981 to prior to January 18, 1994, the veteran
had only one urinary tract infection in April 1986. Also, he did
not present evidence of pyuria and/or moderately severe
hydronephrosis with frequent attacks of colic, and/or of greatly
impaired kidney function or kidney removal.

3. As of January 18, 1994, the veteran has not presented evidence
of pyuria and/or moderately severe hydronephrosis with frequent
attacks of colic, and/or of greatly impaired kidney function or
kidney removal. As well, he has not presented evidence of recurrent
symptomatic infection requiring drainage/frequent hospitalizations
(greater than two times/year), and/or requiring continuous
intensive management; and/or albumin constant or recurring with
hyaline and granular casts or red blood cells, or transient or
slight edema or hypertension; and/or frequent attacks of colic with
infection (pyonephrosis) and impaired kidney function.

- 2 -

CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 20 percent
from November 1, 1981 to prior to January 18, 1994 for
postoperative bilateral pyelonephritis with renal calculi have not
been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1-4.14,
4.115a, Diagnostic Codes 7504, 7509 (1993); Rhodan v. West, 12 Vet.
App. 55 (1998).

2. The schedular criteria for an evaluation in excess of 20 percent
as of January 18, 1994, for postoperative bilateral pyelonephritis
with renal calculi have not been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.1-4.14, 4.115a, Diagnostic Code 7504 (1993); 38
C.F.R. 4.1-4.14, 4.115b, Diagnostic Codes 7504 (1998); Rhodan v.
West, 12 Vet. App. 55 (1998); Karnas v. Derwinski, 1 Vet. App. 308
(1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The applicable Law.

The veteran's claim for an increased disability evaluation is
"well-grounded" within the meaning of 38 U.S.C.A. 5107(a) (West
1991). See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert
v. Derwinski, 1 Vet. App. 49, 55 (1990). That is, he has presented
a claim which is not implausible when his contentions and the
evidence of record are viewed in the light most favorable to the
claim. The Board is also satisfied that all relevant facts have
been properly and sufficiently developed. Accordingly, no further
assistance to the veteran is required to comply with the duty to
assist mandated by 38 U.S.C.A. 5107(a) (West 1991).

Disability ratings are determined by applying the criteria set
forth in the VA's Schedule for Rating Disabilities, which is based
on the average impairment of earning capacity. Individual
disabilities are assigned separate diagnostic codes. See 38
U.S.C.A. 1155; 38 C.F.R. 4.1 (1998). Where an increase in an
existing

- 3 -

disability rating based on established entitlement to compensation
is at issue, the present level of disability is the primary
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two
evaluations are potentially applicable, the higher evaluation will
be assigned if the disability picture more nearly approximates the
criteria required for that rating; otherwise, the lower rating will
be assigned. See 38 C.F.R. 4.7 (1998).

In this case, in a July 1970 rating decision, the veteran was
granted service connection and a 10 percent disability evaluation
for bilateral pyelonephritis with renal calculi, under Diagnostic
Codes 7504 and 7509, effective August 12, 1969. And, in a June 1973
rating decision, such award was increased to a 20 percent
evaluation, effective December 14, 1972. Subsequently, in a
November 1981 rating decision, the veteran was awarded a temporary
total disability evaluation due to hospitalization and
convalescence, effective August 31, 1981; such award was reduced to
a 20 percent evaluation effective November 1, 1981.

At present, the veteran is seeking an increased disability
evaluation, and his kidney condition is currently evaluated as 20
percent disabling, effective November 1, 1981, under the provisions
of 38 C.F.R. 4.115b, Diagnostic Codes 7504, 7509 (1998). However,
the Board notes that, effective February 17, 1994, Diagnostic Codes
7504 and 7509, the Diagnostic Codes under which chronic
pyelonephritis and hydronephrosis are rated, were revised. See 59
Fed. Reg. 2527 (Jan. 18, 1994). Subsequently, effective October 8,
1994, these Diagnostic Codes where once again revised and
corrected. See 59 Fed. Reg. 14567 (Mar. 29, 1994).

In this regard, in Karnas v. Derwinski, the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court")
held that where the law or regulation changes after a claim has
been filed, but before the administrative or judicial appeal
process has been concluded, the version most favorable to the
appellant applies. See Karnas v. Derwinski, 1 Vet. App. 308, 313
(1991). However, in Rhodan v. West, 12 Vet. App. 55 (1998) (Haywood
v. West, No. 97-25), the Court held that, when the revised
regulations expressly state an effective date and contain no

4 -

provision for retroactive applicability, in view of the effective
date rule contained in 38 U.S.C.A. 5110(g), the Secretary was
obligated to apply the specified effective date for the revised
criteria and was prevented from applying the liberalizing law rule
stated in Karnas, see supra. See Rhodan v. West, 12 Vet. App. 55
(1998) (Haywood v. West, No. 97-25); see 38 U.S.C.A. 5110(g)(West
1991). As such, the revised rating schedule for the genitourinary
system cannot be applied to a claim for any date prior to January
18, 1994.

Under the criteria of Diagnostic Code 7504 in effect prior to
January 18, 1994, chronic pyelonephritis was rated as
hydronephrosis; pyuria was required. See 38 C.F.R. 4.115a,
Diagnostic Code 7504 (1993). Under Diagnostic Code 7509 as in
effect prior to January 18, 1994, a 10 percent evaluation was
assigned for mild hydronephrosis with only an occasional attack of
colic, not infected and not requiring catheter drainage. A 20
percent evaluation was assigned for moderate hydronephrosis with
frequent attacks of colic, requiring catheter drainage. A 30
percent evaluation was assigned for moderately severe
hydronephrosis with frequent attacks of colic with infection
(pyonephrosis), with kidney function greatly impaired. And, severe
hydronephrosis with infection or involvement of the other kidney
was rated as absence of one kidney with nephritis, infection or
pathology of other, under Diagnostic Code 7500. See 38 C.F.R.
4.115a, Diagnostic Code 7509 (1993). Lastly, under Diagnostic Code
7500 as effective prior to January 18, 1994, a 30 percent
evaluation was assigned when one of the kidneys was removed and the
other had nephritis, infection or pathology, but was functioning
normally. A 60 percent evaluation was assigned when one of the
kidneys was removed and the other had nephritis, infection or
pathology, and its condition was characterized as mild to moderate.
And, a 100 percent evaluation was assigned when one of the kidneys
was removed and the other had nephritis, infection or pathology,
and its condition was characterized as severe. See 38 C.F.R.
4.115a, Diagnostic Code 7500 (1993).

Under the criteria of Diagnostic Code 7504 as effective January 18,
1994, chronic pyelonephritis is rated as renal dysfunction or
urinary tract infection, whichever is predominant. See 38 C.F.R.
4.115b, Diagnostic Code 7504 (1998). Urinary tract

- 5 -

infections are evaluated under section 4.115a, which assigns a 10
percent evaluation for infections with long-term drug therapy, 1-2
hospitalizations per year and/or requiring intermittent intensive
management. A 30 percent evaluation is assigned for recurrent
symptomatic infection requiring drainage/frequent hospitalizations
(greater than two times/year), and/or requiring continuous
intensive management. And, if the urinary tract infection resulted
in poor renal function, the symptomatology is evaluated as renal
dysfunction. See 38 C.F.R. 4.115a (1998).

With respect to renal dysfunction, a 0 percent evaluation is
assigned for albumin and casts with history of acute nephritis, or
hypertension non-compensable under diagnostic Code 7101. A 30
percent evaluation is assigned for albumin constant or recurring
with hyaline and granular casts or red blood cells, or transient or
slight edema or hypertension at least 10 percent disabling under
Diagnostic Code 7101. And, a 60 percent is assigned for constant
albuminuria with some edema, or definite decrease in kidney
function, or hypertension at least 40 percent disabling under
Diagnostic Code 7101. See 38 C.F.R. 4.115a (1998).

Under the current Diagnostic Code 7509 for hydronephrosis, a 10
percent evaluation is provided for an occasional attack of colic
not requiring catheter drainage. A 20 percent evaluation requires
frequent attacks of colic requiring catheter drainage. A 30 percent
evaluation requires frequent attacks of colic with infection
(pyonephrosis) and impaired kidney. Higher evaluations are provided
for more severe manifestations, which are rated as renal
dysfunction. 38 C.F.R. 4.115b, Diagnostic Code 7509 (1998).

II. Entitlement to evaluation in excess of 20 percent from November
1, 1981 to prior to January 18, 1994, for a kidney condition
characterized as postoperative bilateral pyelonephritis with renal
calculi.

With respect to the evidence, the record includes medical records
from the Madison VA Medical Center (VAMC) dated from 1981 to 1991
describing the treatment the veteran has received over time for
various health problems including his kidney disability.
Specifically, these records include hospitalization records dated
from

- 6 -

August 1981 to September 1981 noting he was admitted for left
nephrolithiasis with one stone that had moved out in the pelvis and
was at the ureteropelvic junction. Also, notations dated April 1986
show he underwent a transurethral resection of the prostate, had a
history of frequent nocturia waking up 5 or 6 times per night, and
had urgency and urge incontinence. Postoperatively he had a
pseudomonas urinary tract infection which was treated with
Ciprofloxacin. Furthermore, notations dated March 1988 reveal he
underwent a transurethral resection of bladder neck contracture,
which was preceded by symptomatology including increased nocturia,
frequency, dribbling and decreased force of stream. And, upon
preoperative kidney ultrasound biopsy (KUB), he presented evidence
of a stone in the left upper pole of the kidney with some
calcification in the right collecting system. Lastly, March 1990
notations show he had a KUP revealing multiple renal calculi in
both kidneys and a single remaining bladder calculus, and March
1991 notations show he underwent an intravenous pyelogram (IVP)
diagnosing several small renal calculi since 1989, but no evidence
of obstruction or enlargement of the renal calculi at that time.

Additionally, various VA records including, but not limited to a
May 1983 VA examination report, records from the Milwaukee VAMC
dated from April 1991 to November 1991, and records from the
William S. Middleton Memorial VA Hospital dated from 1991 to 1996
show the veteran was diagnosed with and treated for renal
calcifications and cysts on various occasions.

Moreover, a May 1991 VA examination report shows the veteran was
diagnosed with chronic urinary tract stones in both kidneys and
bladder, which was not deemed to be idiopathic. Upon examination,
the veteran did not present evidence of calcium metabolism
abnormality, gout or hypercalcemia; and had a normal uranalysis,
but presented evidence of left epididymitis. Lastly, an April 1992
VA examination report reveals he complained of dull left flank pain
and occasional pain in the right flank. He was positive for
urgency, dribbling and weak stream. And, a KUB revealed he had
three stones in the left kidney.

7 -

After a review of the evidence of record, the Board finds that,
from November 1, 1981 to prior to January 18, 1994, the veteran
underwent various kidney ultrasound biopsies and intravenous
pyelograms which showed he had several small renal calculi since
1989. As well, he underwent a transurethral resection of the
prostate in April 1986 and a transurethral resection of bladder
neck contracture in March 1988; and had left and right flank pain,
nocturia consisting of waking up about 5 or 6 times per night,
urgency, urge incontinence, dribbling and some decreased force of
stream. However, he had only one urinary tract infection in April
1986, which was treated with Ciprofloxacin, and did not present
evidence of pyuria and/or moderately severe hydronephrosis with
frequent attacks of colic, and/or of greatly impaired kidney
function or kidney removal.

As such, the Board finds that the veteran's symptomatology more
nearly approximated the criteria for a 20 percent disability
evaluation under the old criteria for dysfunctions of the
genitourinary system. And thus, the preponderance of the evidence
is against the assignment of a disability evaluation in excess of
20 percent from November 1, 1981 to prior to January 18, 1994 for
the veteran's postoperative bilateral pyelonephritis with renal
calculi. See 38 C.F.R. 4.115a, Diagnostic Codes 7504, 7509 (1993);
Rhodan v. West,, 12 Vet. App. 55 (1998).

III. Entitlement to evaluation in excess of 20 percent as of
January 18, 1994, for a kidney condition characterized as
postoperative bilateral pyelonephritis with renal calculi.

The evidence includes medical records from the William S. Middleton
Memorial VA Hospital dated from 1991 to 1996 describing the
treatment the veteran received for various health problems
including,, but not limited to, calcifications of the kidneys.
Specifically, April 1996 notations show he underwent an IVP with
plain film tomograms which revealed he had bilateral renal calculi
with new multiple renal calculi in the right and a single new
calculus on the left. No evidence of calcifications or obstructions
were seen within the course of the ureters. However, there also was
relatively smooth cystic appearing lesions on the left, which were
deemed to be most likely representing cysts. In addition, October
1996 notations

8 -

show he had a history of urosepsis secondary to stone obstruction,
status post ultrasonic stone destruction; and had nocturia waking
up about 5 times a night and variable stream, but was negative for
urgency and incontinence. He was diagnosed with benign prostatic
hypertrophy and bilateral renal calculi.

Medical records from the Swedish American Hospital dated May 1996
reveal the veteran was treated for a heart condition. However,
following cardiac catheterization, he had a spiked temperature of
up to 103 with chills and pain, which was believed to be related to
urosepsis. At that time, a Foley catheter was placed and he was
started on Ampicillin and Gentainicin; his renal failure was
believed to be secondary to his uropathy. Upon proper treatment, he
was discharged with normal range of serum creatinine of 1.4.

Lastly, a December 1998 VA examination report indicates the veteran
did not seem to have chronic renal insufficiency, as well as that
his last analysis for creatinine was less than 1.5 and his prostate
problems were centered around benign prostatic hypertrophy. At that
time, he presented evidence of rather severe nocturia waking up 4
or 5 times per night, polyuria during the day, dribbling, and a
feeling of incomplete voiding. However, he did not have a history
of chronic urinary tract infections. He was diagnosed with mild
chronic renal insufficiency, with most of his urinary symptoms
being secondary to benign prostatic hypertrophy.

After a review of the evidence, the Board finds that after January
18, 1994, the veteran has had various intravenous pyelograms and
other tests which have revealed bilateral renal calculi and benign
prostatic hypertrophy, as well as urosepsis in May 1996 and October
1996 which was deemed secondary to stone obstruction. Additionally,
he has had nocturia waking up 4 or 5 times per night, polyuria
during the day, dribbling, and a feeling of incomplete voiding.
However, he only had urinary tract infections in May and October
1996, has not had more than mild chronic renal insufficiency, and
his prostate problems have been medically identified as being
centered around his benign prostatic hypertrophy. As such, the
Board finds that the veteran's symptomatology more nearly
approximated the

- 9 -

criteria for a 20 percent disability evaluation under the old and
new criteria for dysfunctions of the genitourinary system.

The Board also finds that the veteran has not presented evidence of
pyuria and/or moderately severe hydronephrosis with frequent
attacks of colic, and/or greatly impaired kidney function or kidney
removal, symptomatology which would meet the criteria for an
increased disability evaluation in excess of 20 percent under the
old criteria for dysfunctions of the genitourinary system. As well,
he has not met the criteria for an increased disability evaluation
in excess of 20 percent under the new criteria because he has not
presented evidence of recurrent symptomatic infection requiring
drainage/frequent hospitalizations (greater than two times/year),
and/or requiring continuous intensive management; and/or albumin
constant or recurring with hyaline and granular casts or red blood
cells, or transient or slight edema or hypertension; and/or
frequent attacks of colic with infection (pyonephrosis) and
impaired kidney.

Thus, the preponderance of the evidence is against the assignment
of a disability evaluation in excess of 20 percent as of January
18, 1994 for the veteran's postoperative bilateral pyelonephritis
with renal calculi. See 38 C.F.R. 4.115a, Diagnostic Code 7504
(1993); 38 C.F.R. 4.1-4.14, 4.115b, Diagnostic Codes 7504 (1998);
Rhodan v. West, 12 Vet. App. 55 (1998); Karnas v. Derwinski, 1 Vet.
App. 308 (1991).

IV. Conclusion.

The potential application of various provisions of Title 38 of the
Code of Federal Regulations have been considered whether or not
they were raised by the veteran as required by the holding of the
United States Court of Veterans Appeals 'm Schafrath v. Derwinski,
1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R.
3.321(b)(1), which provides procedures for assignment of an extra-
schedular evaluation. In the instant case, the evidence does not
show that the veteran's symptomatology prior to or as of January
18, 1994 has caused marked interference with employment,
necessitated frequent periods of hospitalization, or otherwise

- 10-

rendered impracticable the application of the regular schedular
standards. Accordingly, the Board is not required to remand this
matter to the RO for the procedural actions outlined in 38 C.F.R.
3.321(b)(1). See Bagwell v. Brown, 9 Vet.App. 237, 239 (1996);
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

ORDER

An evaluation in excess of 20 percent from November 1, 1981 to
prior to January 18, 1994, for postoperative bilateral
pyelonephritis with renal calculi is denied.

An evaluation in excess of 20 percent as of January 18, 1994, for
postoperative bilateral pyelonephritis with renal calculi is
denied.

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals


